Citation Nr: 0842301	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb








INTRODUCTION

The veteran served on active military duty from March 1975 to 
March 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Baltimore, 
Maryland (RO).

According to a May 2008 statement from the veteran, he was 
revoking the authority of the Veterans of Foreign Wars to act 
on his behalf as his designated representative.  See 
38 C.F.R. § 20.607 (2008).  


FINDINGS OF FACT

1.  There is no verified stressor or diagnosis of PTSD prior 
to service entrance.   

2.  The veteran does not have a claimed in-service stressor, 
and a medically supportable diagnosis of PTSD based on a 
verified stressor during a period of the veteran's military 
service is not demonstrated.


CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in November 2005, 
prior to adjudication of the claim, in which he was informed 
of the requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the record after the November 2005 
letter.

The Board notes that the veteran was informed in a March 2006 
letter that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
February 2004. 

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

Given these matters of record, the veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his 
personal hearing at the RO in December 2007.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Analysis of the Claim

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b) (2008).  

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of an in-service stressor.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The veteran does not contend that he has combat service.  
Therefore, the provisions of 38 U.S.C.A. § 1154 are not 
applicable in this case.  Moreover, the veteran has not 
asserted that his PTSD is causally related to any specific 
service stressor.  Rather, the veteran has asserted, 
including at his December 2007 personal hearing at the RO, 
that his preexisting PTSD was aggravated by his military 
service because it brought back memories of the sexual abuse 
he suffered as a nine year old child from an older boy.  

A January 1975 preinduction physical evaluation in January 
1975 does not contain any complaints or findings indicative 
of PTSD.  The veteran's service treatment records reveal that 
he complained in January 1976 of intermittent headaches, 
dizziness, a nervous shaking, and a nervous "buglike 
sensation" on his skin; no disorder was diagnosed.  There 
were no complaints or findings of a psychiatric disorder, 
including PTSD, on separation examination in February 1976.  


The initial postservice clinical reference to a psychiatric 
disorder was in March 1985, which is nine years after service 
discharge, when a probable anxiety disorder was diagnosed.  A 
VA psychiatric evaluation in February 2004 contains the 
diagnoses of alcohol/polydrug abuse, in alleged remission; 
nicotine/tobacco dependence; and personality disorder.  This 
evaluation did not diagnose any acquired psychiatric 
disorder.

The initial diagnosis of PTSD was not until June 2005, when 
the veteran was treated by VA.  According to an April 2006 
letter from a VA clinical psychologist, the veteran had been 
treated since June 2005 for PTSD directly related to a 
history of childhood sexual abuse.  The psychologist noted 
that the veteran said that his PTSD symptoms worsened during 
service.  

Also on file is an April 2007 letter from a VA physician, who 
said that he could not assess how the veteran's childhood 
PTSD might have interfered with his ability to manage in a 
military environment; but that the veteran would be more 
likely to indulge in substance abuse and display poor 
frustration tolerance based on his PTSD.  A February 2008 
report from two VA social workers includes a diagnosis of 
PTSD.

Although PTSD has been diagnosed, there still needs to be 
credible evidence to establish the incurrence of a service 
stressor.  Moreau and Cohen, supra.  However, as noted above, 
the veteran has not provided information of any service 
stressor related to his PTSD.  Rather that a specific service 
stressor that caused PTSD, the contention is that the veteran 
had PTSD from childhood sexual trauma when he entered service 
and that incidents in service served to aggravate the 
condition.

With respect to the veteran's claim of aggravation of 
preexisting PTSD, there is no evidence of PTSD, including a 
diagnosis, on preservice evaluation in January 1975 or in the 
veteran's service treatment records.  There is also no 
credible evidence on file of a preservice stressor.  The 
recent findings of preservice sexual trauma are based on a 
history provided by the veteran.  As there is no credible 
evidence that the veteran had PTSD at service entrance, 
service connection for PTSD based on aggravation must be 
denied.

Because there is no evidence of a service stressor, and 
therefore no evidence of a link between any current 
psychiatric symptomatology and the claimed in-service 
stressors, all of the elements needed to support a diagnosis 
of PTSD due to service have not been shown in this case.  
Consequently, service connection for PTSD as having been 
incurred in service must also be denied.

With respect to the testimony and the written statements by 
and on behalf of the veteran in support of his service 
connection claim, lay statements alone, are not competent 
evidence to establish the diagnosis of PTSD due to service.  
A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

In summary, because all of the elements required for a 
finding of service connection for PTSD are not shown, the 
preponderance of the evidence is against the veteran's claim. 
Consequently, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


